Citation Nr: 9922653	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress syndrome (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which granted entitlement to a 30 
percent disability evaluation for PTSD.  The veteran appealed 
the decision to the Board which remanded the case to the RO 
in January 1997 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record contains all evidence necessary for the 
equitable disposition of this appeal.

2.  Symptomatology associated with the veteran's PTSD is not 
shown to be productive of occupational and social impairment 
with reduced reliability and productivity or considerably 
impaired ability to establish and maintain effective or 
favorable interpersonal relationships.

3.  The veteran's PTSD is shown to be productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, chronic sleep impairment, mild memory loss and 
in such reductions in initiative, flexibility, efficiency and 
reliability as to produce definite social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected PTSD is more 
disabling than that contemplated by the current 30 percent 
disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under both the 
current and former provisions.

Under the current criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, PTSD is evaluated as follows for the 30, 50, 70 
and 100 percent ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, PTSD is evaluated as follows for the 30, 50, 70 and 100 
percent ratings, respectively:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment 
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

A disability may require reratings in accordance with changes 
in a veteran's condition.  It is therefore essential to 
consider a disability in the context of the entire recorded 
history when determining the level of current impairment.  
38 C.F.R. § 4.1.  Nevertheless, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was first granted service connection for PTSD in 
December 1985.  The RO initially assigned a 10 percent 
evaluation pursuant to Diagnostic Code (DC) 9411.  By a March 
1994 rating decision the RO increased the rating to 30 
percent where it has remained ever since.

Medical records associated with the claims file disclose that 
the veteran was first diagnosed for PTSD upon three VA mental 
examinations in November 1985.  A VA examination report from 
July 1988 described his psychiatric impairment as moderate.  
The examining physician observed that the veteran seemed 
happiest remaining socially withdrawn.  VA outpatient records 
from January 1990 to February 1994 show frequent treatment 
for a variety of disorders, some of which were psychiatric 
complaints arising from the deaths of two spouses and not 
PTSD-related.  The PTSD diagnosis is confirmed in an August 
1993 VA examination report which notes objective findings 
including anxious and depressed mood, tearfulness and the 
veteran's report of a history of suicide attempts related to 
his first wife's illness.  The examiner also noted the 
veteran's acceptable appearance and hygiene; lack of 
psychomotor abnormalities; good eye contact; appropriate 
although slightly constricted affect; coherent, goal directed 
although slightly slurred speech; absence of thought 
disorder, loosening of associations, delusions or 
hallucinations; full orientation and alertness; adequate 
memory and concentration and fair insight and judgment.

An October 1993 letter from a private clinical social worker 
who had treated the veteran stated that the veteran 
experienced sleep disturbance and nightmares related to his 
World War II combat experiences.  The letter also stated that 
the veteran was subject to depressive episodes and struggled 
with war-related feelings of guilt, anger and inferiority but 
that he no longer had suicidal ideations.

A March 1997 VA PTSD examination disclosed many of the same 
objective findings as those described in the report of the 
August 1993 examination.  In addition, the veteran showed 
adequate abstract thinking but some evidence of memory loss 
and fine hand tremors but no psychomotor agitation, 
retardation of memory loss.  The examiner also noted the 
veteran's report of regular church attendance and visits with 
his son and grandson, travel to visit family members living 
in another state, good relationships with family, friends and 
neighbors, friendships with several women, membership in 
veterans' groups and attendance of their meetings.  The 
veteran also reported having run a business for 40 years and 
having retired in 1971 only when his doctor instructed him to 
do so after a heart attack.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 61 to 70.

The VA physician who examined the veteran in March 1999 noted 
objective findings including the following:  increased 
latency and poverty of speech; absence of hallucinations (by 
veteran report); appropriate behavior; intermittent suicidal 
ideation; ability to handle basic activities of daily life; 
full orientation; slight memory loss; absence of obsessive or 
ritualistic behavior, impaired impulse control or panic 
attacks; depressed mood and sleep impairment.  The examiner 
described the veteran's PTSD symptoms as mild and noted that 
he had meaningful personal relationships and that "generally 
he is functioning pretty well."  The examiner further opined 
that the veteran's functional loss "is mainly secondary to 
his non-psychiatric medical condition" and assigned a GAF 
score of 70.

In June 1994 the veteran submitted a written statement in 
which he reiterated descriptions of his stressful experiences 
in Europe during his active service in World War II.  The 
written statement was similar to oral statements he had made 
to VA examiners in July 1988, August 1993, March 1997 and 
March 1999.

The veteran manifests some symptoms required for an 
evaluation in excess of 30 percent for PTSD under Diagnostic 
Code 9411.  Those symptoms include, flattened affect, 
impaired memory, and depressed moods.  However, the medical 
evidence also shows little or no evidence of many of the 
other symptoms required to support an evaluation in excess of 
30 percent.  Specifically, there is no evidence of social and 
industrial impairment with reduced reliability and 
productivity due to circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, or impaired 
abstract thinking.  The veteran's other PTSD-related 
symptomatology is not described by the VA examiners in March 
1997 or March 1999 as seriously debilitating.  The examiners 
note that the veteran's judgment is "fair" and that he has 
demonstrated the ability to maintain personal and family 
relationships and to have a close woman friend.  The assigned 
GAF scores of 61 to 70 are consistent with the conclusion 
that the veteran manifests only "mild social impairment" as 
a result of his PTSD, consistent with the current 30 percent 
rating.  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.

In consideration of the foregoing, the Board finds that the 
medical evidence does not show that the veteran's PTSD has 
manifested itself to a degree sufficient to warrant a higher 
schedular rating.  The symptomatology associated with the 
veteran's PTSD is not shown to more nearly approximate the 
schedular criteria for the next higher 50 percent evaluation.  
See 38 C.F.R. § 4.7.  Therefore, his claim of entitlement to 
an evaluation in excess of 30 percent for PTSD must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his PTSD has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased evaluation for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

